Citation Nr: 1538607	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  04-34 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 10, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

Recently, in a May 2015 decision, the RO found that new and material evidence had not been submitted sufficient to reopen previously denied claims for service connection for prostatitis, a gastrointestinal disability (to include peptic ulcer disease, gastritis, cholecystitis, fatty liver infiltration, and gastroesophageal reflux disease), renal cyst, spondylosis of the lumbar spine, and a skin disability (to include tinea capitis, psoriasis, tinea pedis, rash on foot, and chloracne).  In July 2015, the Veteran submitted a notice of disagreement (NOD) with the May 2015 RO decision.  Upon review of the VBMS file, the Board recognizes that the RO appears to be taking appropriate action with respect to the July 2015 NOD.

(The issue of eligibility for Supplemental Service-Disabled Veterans Insurance (SRH) is the subject of a separate decision.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2015, the Veteran requested to have a hearing before a Veterans Law Judge at the RO.  The Veteran has not previously been afforded a Board hearing specifically concerning the issue currently on appeal, and no subsequent correspondence has withdrawn this request for a hearing.

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  In accordance with the Veteran's request, the Board finds that the Veteran should be scheduled for a travel board hearing before a member of the Board.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board hearing before a Veterans Law Judge, in accordance with his request.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2015). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




